Citation Nr: 1451679	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-161 09	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen Grumpenberger, Agent


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1978 to May 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2011 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for right and left knee disabilities, right and left ankle disabilities, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have current hearing loss according to VA standards.

2.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSION OF LAW

1.  The criteria for service connection for hearing loss have not been met. 
38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2010 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for a VA examination in March 2011.  As is discussed in greater detail below, the examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the puretone audiometry for the left ear was not available for review, the March 2011 examination report indicates that the Veteran had poor speech recognition and puretone threshold agreement in this ear and a positive Stengers test which was consistent with functional overlay.  Under these circumstances, VA has met its assistance obligations.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. 

Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) .

Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims his hearing loss and tinnitus resulted from noise trauma he sustained in service.  His DD 214 reflects that his military occupational specialty (MOS) while on active duty was AMS, an aircraft structural mechanic.  The Veteran has stated that due his military occupation, he was exposed to excessive noise while working around helicopters.  Based on his MOS and statements, noise exposure is conceded.

A March 2010 VA treatment record shows the Veteran was seen for a VA hearing evaluation.  Testing was discontinued due to impacted cerumen of the right ear and a thorough audiologic evaluation was not completed.  The Veteran also reported experiencing tinnitus, though could not recall the onset.

In March 2011, the Veteran underwent a VA audiological evaluation and reported the onset of hearing loss to be about 10 years earlier.  The Veteran also reported tinnitus with an onset for the 1980s.

Audiometry revealed puretone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
15
15
LEFT
N/A
N/A
N/A
N/A
N/A

Speech recognition score for the right ear was excellent, from 100 to 94 percent.  The examiner diagnosed non-organic hearing loss, but noted that she could not determine whether hearing loss was present or the degree of hearing loss.  The examiner noted that the puretone thresholds recorded for the left ear were unlikely to be the true organic thresholds as there was very poor agreement between the speech recognition score and the puretone threshold audiometry for the left ear, and positive Stengers were obtained.  Due to functional overlay, the examiner was unable to report full results of the audiological evaluation.  The examiner noted that tinnitus in the absence of hearing loss is less likely and that there were no complaints of tinnitus during active service and so the etiology of the Veteran's tinnitus was idiopathic.

The results of the audiogram do not meet the criteria for hearing loss of the right ear according to VA standards.  38 C.F.R. § 3.385.  None of the auditory thresholds in the right ear were above 40 or 26 decibels, and the speech recognition score was greater than 94 percent.  Audiometry from the March 2011 VA examination was not available for the left ear due to unreliable results and likely functional overlay, and there is no medical evidence of record indicating a left ear hearing loss disability by VA standards.  

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current hearing loss disability for which service connection can be granted.

The Board notes that should the Veteran's hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. 
§ 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current hearing loss disability as defined by regulation, the appeal seeking service connection for bilateral hearing loss must be denied at this time.

Regarding the Veteran's claim of service connection for tinnitus, based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The Board has conceded in-service acoustic trauma from noise exposure.  The Veteran reported to the March 2011 VA examiner that his tinnitus had its onset in the 1980s (he was discharged in 1981).  The Veteran is competent and credible to report having tinnitus since service.  Therefore, the evidence supports a finding that the onset of the Veteran's tinnitus began during his military service.  While the VA examiner provided a negative nexus opinion, it was premised upon, in part, the lack of complaints of tinnitus in the Veteran's STRs.  However, in light of the Veteran's credible statements regarding his tinnitus, and in resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

A July 2009 private psychological evaluation of the Veteran shows a diagnosis of PTSD due to exposures to stressors on a ship during the Iran hostage crisis.  The Veteran has reported that while stationed on the USS Nimitz during the Iran hostage crisis in 1979, he saw a helicopter crash while trying to land and that several helicopters were deployed for the mission, but only a few returned.  The AOJ found insufficient information to verify these stressors due to the fact that the Veteran did not submit a two month time frame for his alleged stressors.  The Veteran's service personnel records (SPRs) indicate that he was assigned to the Helmineron 16 unit in February 1980.  A brief amount of information gathering has shown that the Veteran's unit was aboard the USS Nimitz during the Iran hostage crisis, which took place in April 1980 to May 1980.  This evidence provides further specificity with regards to the timeframe in question.  Given the dates in question appear to be April to May 1980, the AOJ should complete additional stressor verification attempts with the Joint Services Records and Research Center (JSRRC).

In a July 2014 statement, the Veteran's representative indicated that the Veteran wished to pursue a claim of service connection for pes planus and that he attributes his bilateral ankle and knee disabilities to his pes planus.  A claim of service connection for bilateral pes planus has not yet been adjudicated.  A March 2010 VA treatment record shows a diagnosis of bilateral knee arthralgia and a September 2010 VA treatment record shows a diagnosis of mild left knee osteoarthritis.  A February 2009 VA treatment record notes ankle arthralgia with positive drawer symptoms for the right ankle and tenderness for the left ankle.  On April 2011 VA examination for the right ankle, the VA examiner diagnosed bursitis and attributed the right ankle disability to the Veteran's pes planus.  Given evidence of treatment for bilateral knee and bilateral ankle disabilities and the Veteran's contention that his ankle and knee disabilities are secondary to his pes planus (and that the April 2011 VA examiner noted that the right ankle bursitis is related to pes planus), the claims of service connection for knee and ankle disabilities are inextricably intertwined with the Veteran's claim of service connection for pes planus and the adjudication of these issues must be deferred.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities on appeal. 

2.  Take appropriate action to obtain any outstanding service personnel records that may be available from appropriate sources.  To the extent such records are not available, this fact should be documented in the claims file.

3.  Prepare a letter asking the JSRRC, and any other appropriate source, to provide any available information that might corroborate the Veteran's alleged stressors in service, specifically:

a. a helicopter collision on the deck of the USS Nimitz during the Iran Hostage Crisis in April 1980 to May 1980; and 
b. the non-return of helicopters to the USS Nimitz from a mission during the Iran hostage crisis which took place in April 1980 to May 1980; and
c. losing jets off the USS Nimitz when the tailhooks failed to engage from February 1980 to August 1980.  Any available, pertinent, SPRs should be enclosed with that request.  

Any available unit records and histories should be requested from the JSRRC.  If indicated by the JSRRC, the RO should also contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA).  VA will end its efforts to obtain records from a Federal Department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  If there is at least one objectively confirmed stressor, request that a VA PTSD examination be scheduled to determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If the examiner concludes that the Veteran meets the criteria for a PTSD diagnosis, the examiner is asked to also express an opinion as to whether the PTSD is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service, and specifically, to a confirmed stressor.  (Note: only a confirmed stressor can serve as a viable basis for the diagnosis).  The claims folder should be made available to the examiner for review.  The examiner should provide a complete rationale for all opinions.

5.  Adjudicate the pending claim of service connection for bilateral pes planus [as it is intertwined with the issues on appeal].

6.  If, and only if, service connection is awarded for bilateral pes planus, the AOJ should then arrange for an orthopedic examination of the Veteran.  The Veteran's claims file must be available to, and reviewed by, the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should respond to the following: 

a) Please identify (by diagnosis) each ankle and/or knee disability found.  Consider and discuss as appropriate the diagnoses of ankle and knee arthralgia and right ankle bursitis within the record.

b) As to each ankle and/or knee disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or greater probability) such was either (i) caused or (ii) aggravated by the Veteran's service-connected pes planus? If as to any ankle/knee disability diagnosed the opinion is that such was not caused, but was aggravated, by his pes planus, the examiner should also indicate, to the extent possible, the degree of disability (i.e., additional pathology or degree of impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions.  Please consider and discuss as appropriate the April 2011 VA examination which attributed the Veteran's right ankle bursitis to his pes planus. 

7.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior supplemental statement of the case (SSOC)), complete any new development that may be indicated, resolve all pending intertwined claims, and readjudicate the claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


